DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 03/01/2021 is acknowledged and has been entered.  Claims 1, 8, 21, and 52 have been amended.  Claims 18-19, 25, 28-38, and 40-51 have been cancelled.  Claim 53 is added.  Claims 23-24, 26-27, and 39 withdrawn as drawn to non-elected inventions and species.  Accordingly, claims 1-17, 20-24, 26-27, 39, and 52-53 are pending, and claims 1-17, 20-22, and 52-53 are examined.
Priority
This application claims the benefit of 62553266 and 62570174, filed 10/10/2017 and 09/01/2017.   
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 17, 21-22, and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al.,  Biomimetic interfaces based on S-layer proteins, lipid membranes and functional biomolecules, J. R. Soc. Interface 11:20140232, 1-20, 2014 in view of Zhang et al. (US20150370961A1) and Ilk et al., Surfaces functionalized with self-assembling S-.
With respect to claims 1 and 52-53, Schuster, throughout the reference and especially at Fig. 3 and 5, teaches a solid substrate (solid support) and a plurality of self-assembling units, where each self assembling unit comprises an S-layer protein.  Schuster at 6 (right column), 10 (left column), and 13 (last two paragraphs)-14 (first paragraph) teaches that the S-layer protein is a fusion protein. Schuster at 8 (3.4) and 14 (last paragraph) teaches that S-layer can be combined with GPCRs and GPCRs are targets for pharmaceuticals.  Schuster at 3 (Figs), Table 1, 9 (5), 10, 13 (right column, first paragraph) and Fig. 4 teaches that the S-layer is fused to an additional protein with a fusion domain (crosslinker; fc domain, and biotin and streptavidin). Schuster at 2 (left column) and 6 (left column) teaches that the plurality of S-layer fusion proteins form a 2D crystalline lattice on the surface of the solid substrate.  Schuster at 13 and Fig. 4 teaches that Streptavidin (fusion domain) is fused to the s-layer protein and biotin (biotin) is attached to the attached protein and that the binding moiety is bound to the fusion domain.
Schuster does not teach the variant GPCR and does not teach what is fused to the N-terminus or C-terminus. 
However, Zhang, throughout the reference and especially at claims 1 and 34, teaches a variant GPCR protein comprising a variant GPCR that is a water-soluble variant of a native GPCR, wherein a plurality of amino acid residues L, I, V, and F within the 7 domain transmembrane alpha helical segments are substituted with Q, T, T, and Y, respectively.  Zhang at [0005]-[0007] teaches that water-soluble improvements are needed.
Moreover, Ilk, throughout the reference and especially at 164-165, teaches that streptavidin is fused to the c-terminus of the S-layer fusion protein, and the N-terminus of the S-
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have bound the N-terminus of the s-layer protein to the solid phase and to have attached a fusion domain to the C-terminus,  as taught by Ilk, and to fuse a water soluble GPCR, as taught by Zhang, in the device of Schuster.
One of ordinary skill in the art would have been motivated to have bound the N-terminus of the s-layer protein to the solid phase and to have attached a fusion domain to the C-terminus,  as taught by Ilk, and to fuse a water soluble GPCR, as taught by Zhang, in the device of Schuster, because Schuster teaches using a GPCR combined with S-layer proteins and one would be motivated to a water soluble GPCR in order to improve the stability.
One of ordinary skill in the art would have a reasonable expectation of success, because Ilk and Schuster describe the same system and Schuster teaches using GPCR.
With respect to claim 2, Ilk at 164-165 teaches that the s-layer protein is C-terminally truncated.
With respect to claim 3, Ilk at abstract, 164, and 165 teaches that the S-layer protein is a recombinant protein.
With respect to claim 4, Schuster at 6 teaches that the s protein is expressed in E. coli ( and therefore is naturally recombinant). Ilk at abstract, 164, and 165 teaches that the S-layer protein is a recombinant protein.
With respect to claim 5, Schuster at 6 and 11 and Ilk at 164 teaches that the s layer protein is Sbpa from  Lysinibacillus sphaericus CCM2177.

With respect to claims 9-10, Schuster at 6 teaches ITO.
With respect to claim 11, Ilk at 165-166 teaches electronic devices with biological components (bioelectronics).

With respect to claim 17, Zhang at [0015], [0066], and [0067] teaches that at least about 75% of the hydrophobic amino acid residues within the seven transmembrane domain are replaced.
With respect to claim 21, Zhang at [0013] and [0292] teaches a biosensor for detecting the binding of a ligand for detecting binding of a ligand to the variant GPCR. The combination of references teaches that the biosensor meets the limitations of claim 1.  Zhang at id. teaches that the binding of the potential ligand to the variant CPCR produces a detectable signal.
With respect to claim 22, Ilk at 164-165 teaches that fluorescent signals can be used. It would be obvious to use them, as they are a commonly used label.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al., Biomimetic interfaces based on S-layer proteins, lipid membranes and functional biomolecules, J. R. Soc. Interface 11:20140232, 1-20, 2014 in view of Zhang et al. (US20150370961A1) and Ilk et al., Surfaces functionalized with self-assembling S-layer fusion proteins fornanobiotechnological applications, Colloids and Surfaces A: Physicochem. Eng. Aspects 321 (2008) 163–167, as applied to claim 1, and further in view of Camphausen et al. (US20140113370).
With respect to claims 12-13, Ilk at 164-165 and Schuster at 3 teaches using the Fc binding domain of protein A and the Fc region.
	Schuster, Ilk, and Zhang do not teach that the binding moiety is a Fc region
	However, Camphausen, throughout the reference and especially at abstract and claims 23, teaches fusion proteins with fc domains and transmembrane proteins.

 It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used  the Fc domain as a binding moiety,  as taught by Camphausen, in the device of Schuster, as modified by Ilk and Zhang.
One of ordinary skill in the art would have been motivated to have used  the Fc domain as a binding moiety,  as taught by Camphausen, in the device of Schuster, as modified by Ilk and Zhang, because Schuster and Ilk teaches using Fc binding domains of protein A and Fc bind to protein A.
One of ordinary skill in the art would have a reasonable expectation of success, because Fc binds to protein A.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al., Biomimetic interfaces based on S-layer proteins, lipid membranes and functional biomolecules, J. R. Soc. Interface 11:20140232, 1-20, 2014 in view of Zhang et al. (US20150370961A1) and Ilk et al., Surfaces functionalized with self-assembling S-layer fusion proteins fornanobiotechnological applications, Colloids and Surfaces A: Physicochem. Eng. Aspects 321 (2008) 163–167, as applied to claim 1 or 52, and further in view of Schmidt et al. (US7,981,632).
With respect to claim 14, Schuster at Fig. 4 Ilk at 165 teaches that the fusion domain is streptavidin or avidin and the binding moiety can be biotin.  

	However, Schmidt, throughout the reference and especially at abstract, 3:35-55, and 5:5-20, teaches fusion proteins with streptavidin binding domains, which can be linked to a recombinant protein without interfering with function of the protein and generate markedly stronger binding to immobilized streptavidin. Schmidt teaches that they bind competitively to biotin.

 It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a streptavidin binding protein,  as taught by Schmidt, in the device of Schuster, as modified by Ilk and Zhang.
One of ordinary skill in the art would have been to have used a streptavidin binding protein,  as taught by Schmidt, in the device of Schuster, as modified by Ilk and Zhang, because Schuster and Ilk teaches using biotin and streptavidin with fusion proteins, and Schmidt teaches fusion proteins that can be linked to a recombinant protein without interfering with function of the protein and generate markedly stronger binding to immobilized streptavidin.  One would be motivated to a streptavidin binding protein instead of biotin, because it binds competitively with binding.
One of ordinary skill in the art would have a reasonable expectation of success, because streptavidin binding protein binds to streptavidin.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al., Biomimetic interfaces based on S-layer proteins, lipid membranes and functional biomolecules, J. R. Soc. Interface 11:20140232, 1-20, 2014 in view of Zhang et al. .
	With respect to claim 15, Shuster at 3 teaches that the fusion domain is an antibody or ligand. Ilk at 164-165 teaches fusing antibodies to S proteins and having antigens bind to it.
Schuster, Zhang and Ilk do not teach fusing the antigen or antibody with the GPCR receptor.
	However, Neumann, throughout the reference and especially at abstract, and Fig. 3, teaches that GPCR receptors were fused to flag peptides, which were bound to immobilized Flag antibodies to control orientation on a solid phase.  

 It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an antibody as a binding moiety,  as taught by Neumann, in the device of Schuster, as modified by Ilk and Zhang.
One of ordinary skill in the art would have been motivated to have used an antibody as a binding moiety,  as taught by Neumann, in the device of Schuster, as modified by Ilk and Zhang, because Schuster and Ilk teaches using antibodies attached to s layer proteins and antigens bind to antibodies. One would be motivated to use an antibody/antigen in order to control the immobilization of the GPCR.
One of ordinary skill in the art would have a reasonable expectation of success, because Neumann teaches fusing a GPCR to a flag protein in order to immobilize it.
.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al., 
Biomimetic interfaces based on S-layer proteins, lipid membranes and functional biomolecules, J. R. Soc. Interface 11:20140232, 1-20, 2014 in view of Zhang et al. (US20150370961A1) and Ilk et al., Surfaces functionalized with self-assembling S-layer fusion proteins fornanobiotechnological applications, Colloids and Surfaces A: Physicochem. Eng. Aspects 321 (2008) 163–167, as applied to claim 1, and further in view of Johnson et al., (US 2016/0123919 A1).
	With respect to claim 20, Schuster, Zhang and Ilk do not teach at least two different GPCR variant proteins.
However, Johnson, throughout the reference and especially at [0019], [0072]. [0086], [0087], [0096], and claims 30-31, teaches an array with two different GPCR variant proteins.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have two different GPCR variants,  as taught by Johnson, in the device of Schuster, as modified by Ilk and Zhang.
One of ordinary skill in the art would have been motivated to have two different GPCR variants, as taught by Johnson, in the device of Schuster, as modified by Ilk and Zhang, in order to detect multiple ligands to the GPCR receptor.
One of ordinary skill in the art would have a reasonable expectation of success, because Johnson teaches using multiple GPCR receptors.
  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al., 
Biomimetic interfaces based on S-layer proteins, lipid membranes and functional biomolecules, J. R. Soc. Interface 11:20140232, 1-20, 2014 in view of Zhang et al. (US20150370961A1) and Ilk et al., Surfaces functionalized with self-assembling S-layer fusion proteins fornanobiotechnological applications, Colloids and Surfaces A: Physicochem. Eng. Aspects 321 (2008) 163–167, as applied to claim 2, and further in view of Vollenkle et al., Construction of a Functional S-Layer Fusion Protein Comprising an Immunoglobulin G-Binding Domain for Development of Specific
Adsorbents for Extracorporeal Blood Purification, APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Mar. 2004, p. 1514–1521
With respect to claim 6, Ilk at Table 1 teaches rSbpaZZ and cite Vollenkle.  
Schuster, Zhang, and Ilk do not explicitly teach 31-1068.
However, Vollenkle, throughout the reference and especially at abstract, teach that it is the claimed fusion protein and teach that this chimeric protein had a 20 times higher IgG binding capacity.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used rSbpa31-1068ZZ,  as taught by Vollenkle, in the device of Schuster, as modified by Ilk and Zhang.
One of ordinary skill in the art would have been motivated to have used rSbpa31-1068ZZ, as taught by Vollenkle, in the device of Schuster, as modified by Ilk and Zhang, because the binding capacity is higher and because Ilk refers to it.
One of ordinary skill in the art would have a reasonable expectation of success, because Vollenkle teaches this fusion protein.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/01/2021, with respect to the claim objections and objections to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/01/2021, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/01/2021, with respect to the 35 U.S.C. 103 have been fully considered and are not persuasive.  Applicant summarizes the rejections, inventions, and references.  Applicant first argues that C-terminal to C-terminal fusions are not standard; however, Applicant has not claimed a c-terminal to c-terminal fusion, but rather c-terminal fused to the binding moiety which is later attached to the GPCR via a biotin streptavidin interaction. Applicant then argues that Schuster teaches that a lipid membrane and not a fusion protein. However, Applicant does not claim a S-layer protein fused the GPCR, but rather a fusion protein of the S layer and the fusion domain which is bound (in later claims via streptavidin and biotin) to the GPCR.  Applicant argues that one would not fuse a GPCR; however, one would be motivated to use GPCRs, because Schuster at 3.4 teaches that GPCRs are the most prevalent membrane proteins, which make up the majority of drug targets.  One would be motivated to develop sensors to test responses to candidate drugs.  Applicant then argues that it would be non-obvious to fuse the c-terminus to the c-terminus; because Neumann does it a different way. However, Neumann is not relied upon for c-terminal to c-terminal. Moreover, the fact that Neumann fuses the N terminus to the C terminus of avidin and uses detergent is irrelevant as Neumann is not relied upon to teach these features. Applicant argues that there may be nonspecific interactions between the surface and the GPCR; however, this is irrelevant as the 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2008/058302 A1 (S layer protein covered surfaces).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641